Order, Family Court, New York County (Jody Adams, J.), entered on or about November 7, 2012, which, upon a fact-finding determination that appellant mother permanently neglected her child, terminated her parental rights, and committed the care and custody of the child to petitioner agency Harlem Dowling-Westside Center for Children and Family Services and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The agency demonstrated by clear and convincing evidence that it expended the requisite diligent efforts to reunite appellant with the child by scheduling visitation, providing appellant with transportation funds between New York and Rhode Island, where she was living, and by repeatedly advising her that she needed to complete a drug treatment program, obtain housing *453and a stable source of income (see Matter of Jules S. [Julio S.], 96 AD3d 448, 449 [1st Dept 2012], lv denied 19 NY3d 814 [2012]; Matter of Dade Wynn F., 291 AD2d 218 [1st Dept 2002], lv denied 98 NY2d 604 [2002]), and that despite these efforts, appellant permanently neglected the child by failing to complete a drug program, not attending all of the scheduled visits with the child, and otherwise failing to plan for the child’s future.
The court’s finding that it was in the child’s best interest to be freed for adoption is supported by a preponderance of the evidence given the positive environment provided by the foster mother and her desire to adopt the child (see Matter of Savannah V., 38 AD3d 354, 355 [1st Dept 2007]).
We have considered appellant’s remaining contentions and find them unavailing.
Concur — Saxe, J.E, Moskowitz, DeGrasse, Feinman and Clark, JJ.